783 N.W.2d 124 (2010)
In re Genevieve Brookelyn HANSEN, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Billy Joe Hansen, Respondent-Appellant.
Docket No. 139507. COA No. 289903.
Supreme Court of Michigan.
June 25, 2010.

Order
On order of the Court, leave to appeal having been granted and the briefs and oral arguments of the parties having been considered by the Court, we hereby VACATE the July 21, 2009 judgment of the Court of Appeals, and we REMAND this case to the Manistee Circuit Court Family Division for reconsideration of its decision to terminate the respondent's parental rights in light of In re Mason, 486 Mich. 142, 782 N.W.2d 747 (2010) (Docket No. 139795, decided May 26, 2010).
We do not retain jurisdiction.
WEAVER, J., (dissenting).
I dissent from the majority's decision to vacate the judgment of the Court of Appeals and to remand this case to the trial court for reconsideration in light of In re Mason, 486 Mich. 142, 782 N.W.2d 747 (2010) (Docket No. 139795, decided May 26, 2010). I continue to believe that In re Mason was wrongly decided and even if that case was not wrongly decided, it does not apply to the different facts in this case in which leave was improvidently granted. I would deny leave and allow the decision by the Court of Appeals terminating the respondent's parental rights to stand.